                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES BLOCKER AND JAMI                          )
BLOCKER, husband and wife, et al.,              )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              )      Case No. CIV-17-248-G
                                                )
CONOCOPHILLIPS COMPANY,                         )
                                                )
       Defendant.                               )

                                 OPINION AND ORDER

       This matter comes before the Court on Defendant ConocoPhillips Company’s

Motion for Partial Summary Judgment (Doc. No. 131) filed pursuant to Rule 56 of the

Federal Rules of Civil Procedure. In its Motion, Defendant seeks summary adjudication

of Plaintiffs’ claims of private nuisance, public nuisance, negligence, and unjust

enrichment, as well as certain affirmative defenses. The Motion is fully briefed and ready

for disposition. See Pls.’ Resp. (Doc. No. 158); Def.’s Reply (Doc. No. 180).

                                STANDARD OF DECISION

       Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential
to the proper disposition of the claim.” Id. The Tenth Circuit requires that the moving

party show “beyond a reasonable doubt that it is entitled to summary judgment.” Pelt v.

Utah, 539 F.3d 1271, 1280 (10th Cir. 2008) (internal quotation marks omitted).

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). “When the moving party does not have the ultimate

burden of persuasion at trial, it has both the initial burden of production on a motion for

summary judgment and the burden of establishing that summary judgment is appropriate

as a matter of law.” Pelt, 539 F.3d at 1280. The movant can satisfy its initial burden by

producing “affirmative evidence negating an essential element of the non-moving party’s

claim, or by showing that the nonmoving party does not have enough evidence to carry its

burden of persuasion at trial.” Id. (internal quotation marks omitted). If the movant carries

this initial burden, the nonmovant must then “go beyond the pleadings and designate

specific facts” that would be admissible in evidence in the event of trial “so as to make a

showing sufficient to establish the existence of an element essential to that party’s case in

order to survive summary judgment.” Self v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006);

see Fed. R. Civ. P. 56(c)(1)(A). The Court must then determine “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, 477 U.S.

242, 251-52 (1986).

       Parties may establish the existence or nonexistence of a material disputed fact by:

          • citing to “depositions, documents, electronically stored information,


                                             2
              affidavits or declarations, stipulations . . . , admissions, interrogatory
              answers, or other materials” in the record; or
          • demonstrating “that the materials cited do not establish the absence or
            presence of a genuine dispute, or that an adverse party cannot produce
            admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

       When, however, the moving party has the burden of proof at trial, “a more stringent

summary judgment standard applies.” Pelt, 539 F.3d at 1280. The moving party cannot

carry its burden by “pointing to parts of the record that [the movant] believes illustrate the

absence of a genuine issue of material fact.” Id. Rather, to obtain summary judgment on

its own claim or defense, a movant “must establish, as a matter of law, all essential elements

of the issue before the nonmovant can be obligated to bring forward any specific facts

alleged to rebut the movant’s case.” Id. Thus, if a party who would bear the burden of

persuasion at trial lacks sufficient evidence on an essential element of a claim or defense,

all other factual issues concerning the claim or defense become immaterial. See Celotex,

477 U.S. at 322; Adler, 144 F.3d at 670.




                                              3
                                 UNDISPUTED FACTS1

       In 1926, James M. Young and Kate L. Young executed an oil and gas lease (the

“Young Lease”) with Marland Oil Company, which later merged with Continental Oil and
                                                                       2
Transportation Company. Def.’s Mot. ¶¶ 1-2; Pl.’s Resp. ¶¶ 1-2.            Continental, the

predecessor of Defendant, drilled eight wells on the Young Lease between 1935 and 1936,

five of which were plugged and abandoned between 1947 and 1958. Def.’s Mot. ¶¶ 2, 3;

Pl.’s Resp. ¶¶ 2, 3. Continental owned and operated the Young Lease until December

1966, when it conveyed its rights under the Young Lease to Clinton Oil Company. Def.’s

Mot. ¶ 3; Pl.’s Resp. ¶ 3. Oil and gas operations continued under the Young Lease after

Continental sold it, with the last wells being plugged in 1991. Def.’s Mot. ¶ 6; Pl.’s Resp.

¶ 6.

       Around 2002, the owner of the surface estate for the area covered by the Young

Lease decided to develop a housing addition on his property. Def.’s Mot. ¶ 9; Pl.’s Resp.

¶ 9. The addition is now known as Clifford Farms.

       In 2010, a Clifford Farms homeowner made, for the first time, an official complaint

regarding domestic well water on the property, raising the issue with the Oklahoma

Corporation Commission (“OCC”). Def.’s Mot. ¶ 11; Pl.’s Resp. ¶ 11. The OCC opened

an investigation into the soil and groundwater at Clifford Farms and tested certain water


1
 Facts relied upon are uncontroverted or, where genuinely disputed, identified as such and
viewed in the light most favorable to Plaintiffs.
2
 In citing to depositions, the Court uses the page and line numbers as they appear on the
original transcripts. For all other documents filed by the parties, the Court uses ECF page
numbers.


                                             4
wells in response to the property owner’s complaint. Def.’s Mot. ¶ 12; Pl.’s Resp. ¶ 12.

The OCC eventually recommended that the water well of the property owner who had

issued the complaint be plugged and that the property owner and some neighboring

residents be connected to municipal water. Def.’s Mot. ¶¶ 15-16; Pl.’s Resp. ¶¶ 15-16. In

2012, the Homeowners Association for Clifford Farms informed residents that the OCC

was offering to test all water wells in the neighborhood at no cost to determine baseline

water quality. Def.’s Mot. ¶ 20; Pl.’s Resp. ¶ 20. The HOA declined the OCC’s offer to

be involved in testing Clifford Farms’ water wells. Def.’s Mot. ¶ 23; Pl.’s Resp. ¶ 23.

       After collecting enough signatures from Clifford Farms property owners in March

2016, a water assessment district petition was submitted to the City of Oklahoma City in

Fall 2016 to obtain city water. After completion of the water line, an assessment to the

Clifford Farms property owners was made, totaling $445,554.40 and resulting in a per

capita charge of $9,901.21. Def.’s Mot. ¶¶ 38-39; Pl.’s Resp. ¶¶ 38-39. Of the 33 Plaintiffs,

only five Plaintiffs’ homes are not known to be on the city water line at this time. Def.’s

Mot. ¶ 40; Pl.’s Resp. ¶ 40.

                                        ANALYSIS

       I.     Plaintiff’s Nuisance Claims

       Plaintiffs raise both private nuisance and public nuisance causes of action against

Defendant and predicate these claims on the theories of nuisance per se and nuisance in
                                                        3
fact. See Second Am. Compl. (Doc. No. 23) at 10-12. Under Oklahoma law, as relevant


3
 “A nuisance per se is ‘an act, occupation or structure which is a nuisance at all times and
under any circumstances, regardless of location or surroundings.’” Oklahoma v. Tyson

                                             5
here, “a nuisance [public or private] consists in unlawfully doing an act, or omitting to

perform a duty, which act or omission either” “[a]nnoys, injures or endangers the comfort,

repose, health, or safety of others” or “[i]n any way renders other persons insecure in life,

or in the use of property.” Okla. Stat. tit. 50, § 1. A public nuisance is “one which affects

at the same time an entire community or neighborhood, or any considerable number of

persons, although the extent of the annoyance or damage inflicted upon the individuals

may be unequal.” Id. § 2. A private nuisance is “[e]very nuisance not included in the

definition of” public nuisance. Id. § 3.

              a. Private Nuisance

       Defendant argues that, even assuming it created a nuisance for successive property

owners to abate, Plaintiffs nonetheless cannot establish a private nuisance claim as a matter

of law because (1) Oklahoma law does not support private nuisance claims by a purchaser

of real property against a former lessee for conditions existing on the land purchased, (2)

Plaintiffs came to the alleged nuisance, and (3) Plaintiffs’ private nuisance claim is barred

by the applicable statute of limitations. See Def.’s Mot. at 27-33, 52-54.

       Defendant cites Moore v. Texaco, Inc., 244 F.3d 1229, 1232 (10th Cir. 2001), in

support of its first argument that, under Oklahoma law, private nuisance claims are reserved

for neighboring property owners and cannot be maintained by landowners for nuisances



Foods, Inc., No. 05-CV-0329-GKF-PJC, 2010 WL 653032, at *5 (N.D. Okla. Feb. 17,
2010) (quoting Sharp v. 251st St. Landfill, Inc., 810 P.2d 1270, 1276 n.6 (Okla. 1991)). A
nuisance in fact (or nuisance per accidens) is “an act, occupation or structure, not a
nuisance per se, but which may become a nuisance by virtue of the circumstances, location
or surroundings.” Id. (alteration and internal quotation marks omitted).


                                             6
created prior to their ownership. In Moore, an oil and gas operator owned land on which

it conducted oil field operations that allegedly resulted in groundwater and soil

contamination. The operator sold the property to the plaintiff’s father, and the plaintiff

then acquired the property upon his father’s death. See id. at 1230-31. The plaintiff

brought claims of negligence, trespass, public and private nuisance, abatement, and unjust

enrichment. Id. at 1230. In affirming this Court’s grant of summary judgment in favor of

the oil and gas operator, the Tenth Circuit held that the private nuisance claim failed

primarily because the plaintiff was “a successor landowner to [the defendant], rather than

an adjacent landowner.” Id. at 1232. While acknowledging that Oklahoma courts had not

yet addressed the issue, the Tenth Circuit stated that “[i]t is likely that Oklahoma would

reach the same conclusion reached by nearly every other court to consider the issue: that

an action for private nuisance is designed to protect neighboring landowners from

conflicting uses of property, not successor landowners from conditions on the land they

purchased.” Id.; see also Bristow First Assembly of God v. BP p.l.c., 210 F. Supp. 3d 1284,

1294 (N.D. Okla. 2016) (citing Moore in support of dismissal of pollution-based private

nuisance claim brought under Oklahoma law by successor landowners against prior

landowner/operator); Lee v. BP P.L.C., No. 15-CV-525-TCK-TLW, 2016 WL 5415805, at

*7 (N.D. Okla. Sept. 28, 2016) (same); Lane v. BP p.l.c., No. 15-CV-524-TCK-FHM, 2016

WL 5415801, at *7 (N.D. Okla. Sept. 28, 2016) (same).

      Plaintiffs object that Moore is distinguishable from the present situation because the

private nuisance claim in that action was brought against a former landowner, rather than




                                            7
                           4
against a former lessee.       See Pls.’ Resp. at 38-41. Plaintiffs cite several Oklahoma

Supreme Court cases to support their contention. See id. at 40-41 (citing Briscoe v. Harper

Oil Co., 702 P.2d 33 (Okla. 1985); Tenneco Oil Co. v. Allen, 515 P.2d 1391 (Okla. 1973);

Sunray DX Oil Co. v. Brown, 477 P.2d 67 (Okla. 1970); Cities Serv. Oil Co. v. Merritt, 332

P.2d 677 (Okla. 1958)). However, each of these cited cases involves a private nuisance

action brought by landowners for nuisances caused by operations occurring

contemporaneously to their ownership. Thus, they do not contradict the Tenth Circuit’s

holding in Moore, at least insofar as that holding predicted that Oklahoma would reach the

conclusion that private nuisance actions could not be maintained to protect “successor
                                                                                        5
landowners from conditions on the land they purchased.” Moore, 244 F.3d at 1232.

       In considering whether the distinction between former lessee and former landowner

is determinative of Moore’s applicability to Plaintiffs’ private nuisance claim, the Court

finds the cases cited in Moore instructive. Specifically, the Tenth Circuit cites Philadelphia

Electric Co. v. Hercules, Inc., 762 F.2d 303 (3d Cir. 1985), as illustrative of the “conclusion

reached by nearly every other court to consider the issue” and that it believes Oklahoma

would likewise reach if confronted with this question. Moore, 244 F.3d at 1232. In that

case, the Third Circuit explained that the historical role of private nuisance law was to


4
  Plaintiffs additionally argue that Defendant is essentially asserting the doctrine of caveat
emptor (i.e., let the buyer beware), which Defendant did not plead as an affirmative
defense. Even assuming Defendant is asserting this doctrine, Plaintiffs present no authority
illustrating it operates under Oklahoma law as an affirmative defense that may be waived
if not pled pursuant to Rule 8(c)(1) of the Federal Rules of Civil Procedure.
5
 The Court additionally notes that each of these cited cases was issued prior to the Tenth
Circuit’s consideration of the issue in Moore.

                                              8
provide a means of resolving “conflicts between neighboring, contemporaneous land uses”

and that “[a]ll of the very useful and sophisticated economic analyses of private nuisance

remedies published in recent years proceed on the basis that the goal of nuisance law is to

achieve efficient and equitable solutions to problems created by discordant land uses.”

Phila. Elec. Co., 762 F.2d at 314. The Court further explained,

       In this light nuisance law can be seen as a complement to zoning regulations,
       see Beuscher & Morrison, Judicial Zoning Through Recent Nuisance Cases,
       1955 Wis. L. Rev. 440, 452 (“[T]he state in nuisance cases is exercising,
       through the judicial arm, the same basic power of the sovereign that it
       exercises through the legislative arm in zoning.”), and not as an additional
       type of consumer protection for purchasers of realty. Neighbors, unlike the
       purchasers of the land upon which a nuisance exists, have no opportunity to
       protect themselves through inspection and negotiation.

Id.

       The Court finds that the same considerations precluding a private nuisance claim

against a former property owner, as articulated in Philadelphia Electric Co., would

substantially apply to a former lessee. Neither presents the danger of a contemporaneous,

discordant use of the land, and the purchasing landowner would, in either case, be protected

by the ability to inspect the land prior to purchase. See id. Plaintiffs have failed to present

convincing authority, and the Court has found none, that would preclude this Court’s

application of the Tenth Circuit’s finding in Moore to the facts of this case. Thus, following

the Tenth Circuit’s prediction that the Oklahoma Supreme Court would find that private

nuisance claims are “designed to protect neighboring landowners from conflicting uses of

property, not successor landowners from conditions on the land they purchased,” Moore,




                                              9
244 F.3d at 1232, the Court finds that Defendant is entitled to judgment as a matter of law

on Plaintiffs’ private nuisance claim.

               b. Public Nuisance

       As noted, Oklahoma defines a public nuisance as a nuisance that “affects at the same

time an entire community or neighborhood, or any considerable number of persons,

although the extent of the annoyance or damage inflicted upon the individuals may be

unequal.” Okla. Stat. tit. 50, § 2. “A private person may maintain an action for a public

nuisance if it is specially injurious to himself but not otherwise.” Id. § 10. Defendant has

moved for summary judgment on Plaintiffs’ public nuisance claim on the theories that (1)

Plaintiffs have not suffered a special injury and (2) the claim is barred by the applicable

statute of limitations.

                          i. Special Injury

       The Oklahoma Supreme Court has defined “special injury” as an injury “different

in kind, not merely degree, from that suffered by the general public from the act complained

of.” McKay v. City of Enid, 109 P. 520, 522 (Okla. 1910); see also Schlirf v. Loosen, 232

P.2d 928, 930 (Okla. 1951) (defining special injury as an injury “different in kind from that

suffered by the public at large”).

       Defendant argues that, because Plaintiffs have raised “identical public nuisance

claim[s]” based upon “identical facts and alleged damages” of pollution affecting the entire

neighborhood, they have not demonstrated that their alleged injuries are different in kind

from the injuries of “their neighbors.” See Def.’s Mot. at 33-36 (internal quotation marks

omitted). This argument contemplates the “general public,” as articulated in McKay, as


                                              10
persons within the Clifford Farms neighborhood. See id. at 36; Def.’s Reply at 18

(“Plaintiffs are not asserting injuries to a subset of a town, but to their entire neighborhood.

They do not allege that their injuries extend beyond the boundaries of the neighborhood to

the general public . . . .”); Okla. Stat. tit. 50, § 2 (stating that a public nuisance is one which

affects an “entire community or neighborhood”).                Plaintiffs advocate a different

interpretation of “special injury,” one which contemplates an injury to them that is different

in kind from the injuries suffered by those outside the affected neighborhood—i.e., by the

public at large. See Pls.’ Resp. at 37-38 (arguing that “[t]he special injury rule requires

that the injury suffered by a plaintiff be different in kind from the public at large—not an

injury that his or her neighbor did not also suffer”).

       The Court finds it unnecessary to resolve this dispute. Even if the Court were to

adopt Defendant’s narrower interpretation, the undisputed facts do not show that the

alleged nuisance affects only the Clifford Farms surface estate owners who are Plaintiffs

in this action. While Plaintiffs allege that contamination has had an impact on the soil and

groundwater underneath Clifford Farms, the undisputed facts do not show a total absence

of impact on properties surrounding this addition or on the aquifer that lies under, and

exceeds the boundaries of, Clifford Farms. And even within the area of the addition, the

contamination alleged by Plaintiffs could affect long-term visitors or, for that matter, the

holders of mineral estates, whose ability to recover any remaining oil and gas may be

rendered more expensive due to preexisting environmental damage.

       Aside from loss of property value, Plaintiffs contend—and Defendant does not

specifically dispute—that each Clifford Farms homeowner has been “required to pay” a


                                                11
$9901.21 assessment imposed by the City of Oklahoma City as a result of that entity

agreeing to construct and install a municipal water line serving the Clifford Farms area.

See Pls.’ Resp. at 2; Def.’s Reply at 1. This fact is sufficient to show a special injury under

title 50, section 10 of the Oklahoma Statutes. See Tosco Corp. v. Koch Indus., Inc., 216

F.3d 886, 895-96 (10th Cir. 2000) (finding that plaintiff had proved special injury by

establishing it had borne the cost of investigation and remediation).

       Accordingly, Defendant has not shown that it is entitled to summary judgment on

Plaintiffs’ public nuisance claim based upon the element of special injury.

                     ii. Statute of Limitations

       Defendant does not distinguish between private and public nuisance in its request

for summary adjudication on the basis that the applicable statute of limitations bars

Plaintiffs’ nuisance claims. See Def.’s Mot. at 52-54. Insofar as Defendant is arguing that

Plaintiffs’ public nuisance claim is time barred, the Court disagrees. Oklahoma authority

dictates that public nuisances are not subject to a limitations period. See Okla. Stat. tit. 50,

§ 7 (“No lapse of time can legalize a public nuisance . . . .”); Tosco Corp., 216 F.3d at 895;

Fischer v. Atl. Richfield Co., 774 F. Supp. 616, 619 (W.D. Okla. 1989) (holding that

pursuant to title 50, section 7 of the Oklahoma Statutes the statute of limitations does not

run against a public nuisance action for pollution of groundwater); Davis v. Shell Oil Co.,

795 F. Supp. 381, 385 (W.D. Okla. 1992) (same); see also Siegenthaler v. Newton, 50 P.2d

192, 197 (Okla. 1935).




                                              12
              c. Limitation on Nuisance-Related Damages

       Defendant also seeks summary judgment that, should it be found liable to Plaintiffs

on their nuisance claims, any recovery of monetary damages on those claims may not

exceed a sum equal to the lesser of “(a) the diminution in fair market value of their property

or (b) the reasonable costs of any repair or restoration of their property.” Def.’s Mot. at

12, 36-42. Defendant seeks to preclude the possibility of a “double (or triple) recovery” in

the form of remediation, abatement, and recovery for diminution in property value. Id. at

37.   Plaintiffs object that this issue is “more appropriately addressed through jury

instructions.” Pls.’ Resp. at 42. The Court agrees and reserves its ruling. See Fed. R. Civ.

P. 56(a).

       II.    Plaintiffs’ Negligence Claims

              a. Duty to Warn

       Plaintiffs allege that Defendant breached both the duty of care and the duty to warn

in relation to Defendant’s historic oil and gas operations on the Young Lease. See Second

Am. Compl. ¶¶ 75-81. Though Defendant submits case law addressing the legal standard

for the duty of care, see Def.’s Mot. at 42-45, Defendant argues only for summary judgment

on Plaintiffs’ negligence claims predicated on the duty to warn, see id. at 46-51. The Court

therefore does not consider Plaintiffs’ negligence claims based upon the duty of care.

       To prevail on a negligence claim, Plaintiffs must show that Defendant owed

Plaintiffs a legal duty, Defendant breached that duty, and the breach was the direct or

proximate cause of Plaintiffs’ injuries. See Lockhart v. Loosen, 943 P.2d 1074, 1079 (Okla.

1997). The threshold question for a negligence claim—whether the defendant owed a duty


                                              13
to the plaintiff—is a question of law for the court. See Wofford v. E. State Hosp., 795 P.2d

516, 519 (Okla. 1990).

       Defendant asserts that the Oklahoma statutes do not impose on it a duty to warn and

that Defendant complied with all notice requirements arising from OCC rules and

regulations. See Def.’s Mot. at 46-47. Plaintiffs do not meaningfully contest these points

but, instead, respond that their negligence claims are properly based on a common law legal

duty that oil and gas operators must warn landowners of pollution caused by their

operations.

       The cases cited by Plaintiffs, however, are not so clear. See Pls.’ Resp. at 51-52. In

Gulf Oil Corp. v. McCoy, 416 P.2d 948 (Okla. 1966), the holders of a surface lease brought

a claim for damage to their leasehold estate against an oil company that, in the course of

oil recovery operations, had constructed a saltwater disposal pit that overflowed into the

leaseholders’ stock pond and poisoned their cattle. The Oklahoma Supreme Court stated

that the operator’s failure to notify the leaseholders of the contamination of the stock pond

was a consideration relevant to an award of exemplary damages. Gulf Oil, 416 P.2d at 952.

       In Ponca Tribe of Indians of Oklahoma v. Continental Carbon Co., No. CIV-05-

445-C, 2007 WL 54835 (W.D. Okla. Jan. 8, 2007), this Court found that there was no

applicable statutory duty to warn of pollution. See id. at *2. Then, while recognizing that

Oklahoma decisional law established that “in certain instances the failure to warn may be

an act of negligence and give rise to a right of recovery,” the Court held that the question

of whether a failure to warn of pollution “would fall along a similar vein” need not be

decided because in that case no negligence claim had been pled. Id.


                                             14
       Ultimately, as Plaintiffs have not pointed the Court to Oklahoma authority

establishing—through statute or decision—a negligence claim for an oil and gas operator’s

failure to warn of pollution caused by its operations that is independent of a negligence

claim for causing the pollution, the Court determines that Defendant is entitled to summary

judgment on Plaintiffs’ failure to warn claims. This finding shall have no effect on

Plaintiffs’ negligence claims alleging breach of the duty of care or preclude their

presentation of evidence of a failure to warn in support of punitive damages on these

negligence claims.

              b. Statute of Limitations

       Defendant submits that all negligence claims asserted by Plaintiffs are barred by a

two-year statute of limitations. See Def.’s Mot. at 51-52, 54 (citing Okla. Stat. tit. 12, §

95). “[F]or purposes of [title 12, section 95 of the Oklahoma Statutes], a negligence claim

accrues when any injury to the plaintiff, for which an action could proceed, is certain and

not merely speculative.” MBA Commercial Constr., Inc. v. Roy J. Hannaford Co., 818

P.2d 469, 470 (Okla. 1991). Oklahoma applies the discovery rule to negligence claims of

this type. See Harper-Turner Oil Co. v. Bridge, 311 P.2d 947, 950 (Okla. 1957); Ponca

Tribe of Indians of Okla. v. Cont'l Carbon Co., No. CIV-05-445-C, 2008 WL 11338469,

at *4 (W.D. Okla. Nov. 21, 2008); Bryer v. ConocoPhillips, Co., No. CIV-15-1218-HE,

2017 WL 5203043, at *2 (W.D. Okla. May 9, 2017). This rule “tolls the statute of

limitations until an injured party knows of, or in the exercise of reasonable diligence,

should have known of or discovered the injury, and resulting cause of action.” Lovelace v.

Keohane, 831 P.2d 624, 629 (Okla. 1992).


                                            15
       Defendant contends that “[m]any Clifford Farms residents became publicly aware

of concerns with the neighborhood water in 2010” when “[t]he first complaint about well

water was filed with the OCC” and the Homeowners Association (“HOA”) meeting

minutes reflected that the OCC was “sampling water at problem sites to determine if the

problems [were] the result of past oil/gas wells or production.” Def.’s Mot. at 52 (emphasis

omitted) (citing id. ¶ 13). Defendant then contends that “many others” were put on notice

of potential water contamination by 2012, when the OCC offered to test Clifford Farms

water wells. See id.; see also id. ¶¶ 17, 20-25. In support, Defendant presents an email in

which the HOA informed certain residents that the OCC would like to test the Clifford

Farms water for baseline water quality. See id. ¶ 20 (citing Doc. No. 131-29).

       Defendant’s vague reference to “many” Plaintiffs is insufficient for purposes of

determining the tolling period for each individual Plaintiff. And the Court finds that

Plaintiffs have presented evidence creating a genuine dispute of fact as to whether they

knew or should have known, based upon the cited representations, that contamination had

resulted in injuries to their land. See Pls.’ Resp. ¶¶ 17, 20-25. Because genuine issues of

fact exist as to when each Plaintiff knew or reasonably should have known of damages to

their land, summary judgment is inappropriate on Defendant’s statute of limitations

defense to Plaintiffs’ negligence claims.

       III.   Unjust Enrichment

       Defendant argues that it is entitled to summary judgment on Plaintiff’s claim for

unjust enrichment because (1) Plaintiffs have adequate remedies at law in their claims for

nuisance and negligence, (2) the undisputed facts do not support a claim for unjust


                                            16
enrichment, and (3) the statute of limitations has run. See Def.’s Mot. at 54-56.

       Regarding Defendant’s first argument, Plaintiffs object that they may pursue their

unjust enrichment claim as an alternative theory of recovery under Oklahoma and Tenth

Circuit law. See Pls.’ Resp. at 54-55. The Court agrees that Oklahoma law permits

plaintiffs to pursue both legal and equitable alternative claims, provided that plaintiffs do

not receive double recovery for the same injury. See Burlington N. & Santa Fe Ry. Co. v.

Grant, 505 F.3d 1013, 1029-30 (10th Cir. 2007) (citing N.C. Corff P’ship, 929 P.2d at 295).

       As to Defendant’s second argument, Defendant asserts that Plaintiffs have “no

evidence” establishing the elements of an unjust enrichment claim, which include that there

be an enrichment to another, coupled with a resulting injustice. See Def.’s Mot. at 54-55

(citing City of Tulsa v. Bank of Okla., N.A., 280 P.3d 314, 319 (Okla. 2011)); Def.’s Reply

at 26. Specifically, Defendant contends that Plaintiffs have no evidence that Defendant

has a legal duty to provide Plaintiffs with city water or that Plaintiffs expended money on

city water as a direct consequence of Defendant’s actions. See Def.’s Mot. at 55. Yet

Plaintiffs have presented evidence and legal authority as to both these points. See, e.g.,

Pls.’ Resp. ¶ 14; id. at 50-51.

       Finally, the Court finds that Defendant’s argument that Plaintiffs’ unjust enrichment

claim is precluded by the two-year statute of limitations, see Def.’s Mot. at 54, should be
                                                                                   6
denied for substantially the same reasons as those articulated in Section II(b).


6
  In its Motion, Defendant additionally seeks summary judgment on the issue of injunctive
relief. See Def.’s Mot at 56-57. Plaintiffs responded that they do not intend to seek
injunctive relief at trial. See Pls.’ Resp. at 56. This issue is therefore moot.


                                             17
                                     CONCLUSION

       As outlined herein, Defendant’s Motion for Partial Summary Judgment (Doc. No.

131) is GRANTED in part and DENIED in part. The Court grants summary judgment in

favor of Defendant on Plaintiffs’ private nuisance claims and Plaintiffs’ negligence claims

predicated on the duty to warn. The Motion is denied in all other respects.

       IT IS SO ORDERED this 6th day of May, 2019.




                                            18
